The judgment of the court was pronounced by
Eustis, C. J.
This is an appeal from a judgment of the court of the Eighth Judicial District dismissing the plaintiff’s petition, on the ground that his action could not be maintained because it was founded upon a litigious right purchased by him, he being an attorney at law practising in the court before which the right was to fre enforced. The plaintiff has taken this appeal. It appears that a judgment was rendered in the late court of Probates of St. Helena against Webb, as administrator of the succession of Stephenson, from which an appeal was taken by Webb to this court. 'It was filed on the 10th February, 1846, and judgment was rendered on the 10th May, 1847. The judgment -was in favor of the New Orleans Gas Light and Banking Company; and by an act of sale passed before a notary in New'Orleans, on the 17th of February, 1847, pending tlj.e appeal, the plaintiff became the purchaser from the bank of this .claim against the succession of Stephenson, together with a large number of other claims, many of which were considered desperate or doubtful. The plaintiff had no connection with the litigation between the bank and Webb, and the purchase appears to have been a fair one. Article 2422, which prohibits attorneys from purchasing litigious rights which fall within the jurisdiction of the courts before which they practice, under the penalty of nullity and the payment of all the costs, damages and interests, is imperative, and the district judge did not err in giving it effect.

Judgment affirmed.